DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanical compression member…biases the second chamber” in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1, line 35: The language “no vent holes or vent holes” appears to be a typographical error intended to read “no perforations or vent holes”
Claim 1, lines 35 and 36: The term “gasses” is a misspelling of the term “gases”
Claim 2, line 36: The language “no vent holes or vent holes” appears to be a typographical error intended to read “no perforations or vent holes”
Claim 2, lines 36 and 37: The term “gasses” is a misspelling of the term “gases”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second chamber coming into contact with the guide ring along the bore line" in lines 17-18. There is insufficient antecedent basis for “contact between the second chamber and the guide ring along the bore line.” It is suggested that Applicant adopt this language. The same limitation is found in claim 2 and will be treated in the same manner. Correction and/or clarification are required.
Claim 1 recites the limitation "the proximal end of the second flange within the second chamber.” There is insufficient antecedent basis for this limitation in the claim. In fact, considering the disclosure as a whole, this limitation does not make any sense (the second flange is not located within the second chamber). The only structure disclosed as within the second chamber to contact with the guide ring such that the beveled portion of the guide ring causes the second flange and second chamber to align concentrically with the bore line is the inner tube 235 (see drawings). Thus, for purposes of examination, and in order to obviate drawing objections and rejection of the claims under 35 U.S.C. 112(a), the examiner will consider the limitation as reading “a proximal end of an inner tube within the second chamber.” It is strongly suggested that Applicant adopt this language (since the inner tube is the only structure disclosed as contacting the beveled edge of the guide ring). The same limitation is found in claim 2 and will be treated in the same manner. Correction and/or clarification are required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9322607. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims are to be found in the patent claims, and the difference lies in the fact that the patent claims include many more elements, and thus, are more specific. As such, the invention of the patent is in effect a "species" of the "generic" invention of the application. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the application claims are not considered patentably distinct from the patent claims. 
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9464858. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims are to be found in the patent claims, and the difference lies in the fact that the patent claims include many more elements, and thus, In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the application claims are not considered patentably distinct from the patent claims. 
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9714805. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims are to be found in the patent claims, and the difference lies in the fact that the patent claims include many more elements, and thus, are more specific. As such, the invention of the patent is in effect a "species" of the "generic" invention of the application. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the application claims are not considered patentably distinct from the patent claims. 
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9869523. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims are to be found in the patent claims, and the difference lies in the fact that the patent claims include many more elements, and thus, are more specific. As such, the invention of the patent is in effect a "species" of the "generic" invention of the application. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). .
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10184743. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims are to be found in the patent claims, and the difference lies in the fact that the patent claims include many more elements, and thus, are more specific. As such, the invention of the patent is in effect a "species" of the "generic" invention of the application. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the application claims are not considered patentably distinct from the patent claims.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10627180. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims are to be found in the patent claims, and the difference lies in the fact that the patent claims include many more elements, and thus, are more specific. As such, the invention of the patent is in effect a "species" of the "generic" invention of the application. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the application claims are not considered patentably distinct from the patent claims.
s 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11002502. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims are to be found in the patent claims, and the difference lies in the fact that the patent claims include many more elements, and thus, are more specific. As such, the invention of the patent is in effect a "species" of the "generic" invention of the application. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the application claims are not considered patentably distinct from the patent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Finn (4384507), Edsall (8939057), Latka (5029512), Weil (1187581), Luce (1860276), Westfall (1111202), Downing (6276251), Irwin (5123329), Davis (2016/0290754), and Brittingham (2011/0088540).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641